UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-50664 SPIRE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Suite 201 – 55 York Street Toronto, ONM5J 1R7 (Address of principal executive offices, including zip code.) (416) 903 - 0059 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 54,000,000 as of April 28th, 2014. SPIRE TECHNOLOGIES INC. Index to Form 10-Q For the Quarterly Period Ended March 31, 2014 Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Balance Sheets as ofMarch 31, 2014 and December 31, 2013 1 CondensedStatements ofOperations for the three months ended March 31, 2014 and 2013 2 CondensedStatements of Cash Flows for the three months ended March 31, 2014 and 2013 3 Notes to the Condensed Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 3 Quantitative and Qualitative Disclosures About Market Risk 8 Item 4 Controls and Procedures 8 PART II OTHER INFORMATION Item 1 Legal Proceedings 9 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 9 Item 3 Defaults Upon Senior Securities 10 Item 4 Mine Safety Disclosures 10 Item 5 Other Information 10 Item 6 Exhibits 10 Signatures 11 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SPIRE TECHNOLOGIES INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts & interest payable $ $ Due to a stockholder Promissory notes payable Total liabilities $ $ STOCKHOLDERS’ DEFICIT Common Stock Authorized: 300,000,000 shares with a $0.00001 par value Issued and outstanding: 54,000,000 shares outstanding as of March 31, 2014 and December 31, 2013 $ $ Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 SPIRE TECHNOLOGIES INC. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended March 31, For the Period From September 20, 2000 (date of inception) to March 31, 2014 OPERATING EXPENSES Consulting fees - - Interest expense - Mineral property costs - - Office and administrative Professional fees Transfer agent and filing fees Travel - - Total Operating Expenses OTHER INCOME Other income - ) ) NET INCOME (LOSS) $ ) $ $ ) NET LOSS PER COMMON SHARE Basic and Diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited financial statements. 2 SPIRE TECHNOLOGIES INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, For the Period From September 20, 2000 (date of inception) to March 31, 2014 OPERATING ACTIVITIES Net(loss) income $ ) $ $ ) Adjustments to reconcile net (loss) income to net cash used in operating activities: -Donated rent Change in operating assets and liabilities: -Prepaid expenses - - -(Decrease) Increase in accounts & interest payable Net Cash (used in) Operating Activities ) ) FINANCING ACTIVITIES Due to stockholder - - Proceeds from sale of stock - - Proceeds from issuance of convertible notes payable - - Proceeds from issuance of promissory note payable ) Principal payments on long term debt - - ) Net Cash Provided ByFinancing Activities ) CHANGE IN CASH CASH - Beginning of Period - CASH - End of Period $ $ $ Non-Cash Transactions Reclass from convertible to non-convertible debt $
